UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JORGE GOMEZ,

                                Petitioner,                             ORDER

                       - v. -                                     17 Civ. 6190 (PGG)

    UNITED STATES OF AMERICA,                                      15 Cr. 348 (PGG)

                                Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               On October 11, 2016, Petitioner Jorge Gomez pleaded guilty to conspiracy to

distribute and possess with intent to distribute five kilograms of cocaine, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A). 1 On April 14, 2017, this Court sentenced Gomez to 155

months’ imprisonment and five years’ supervised release. (See No. 15 Cr. 348, Judgment (Dkt.

No. 160)) Gomez moves, pursuant to 28 U.S.C. § 2255, to vacate his sentence. (No. 17 Civ.

6190, Mot. (Dkt. No. 1)) For the reasons stated below, Gomez’s petition will be denied.

                                         BACKGROUND

I.      INDICTMENT AND PLEA

               Indictment 15 Cr. 348 (PGG) was filed on June 10, 2015, and charges Jorge

Gomez, Sandy Gomez, Carolina Ramon-Baez, and others with conspiracy to distribute and to

possess with intent to distribute five kilograms and more of cocaine, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A). (No. 15 Cr. 348, Indictment (Dkt. No. 1))




1
  Gomez entered his plea before Magistrate Judge Gorenstein. This Court accepted Gorenstein’s
guilty plea on October 28, 2016. (See No. 15 Cr. 348, Order (Dkt. No. 110))
       A.      Plea Agreement

               On October 5, 2016, Gomez entered into a plea agreement with the Government

in which he agreed to plead guilty to the Indictment. (No. 15 Cr. 348, Dkt. No. 195, Ex. 2 (Plea

Agreement)) In the plea agreement, Gomez and the Government entered into the following

stipulations concerning application of the Sentencing Guidelines: (1) the base offense level is

30, because Gomez’s offense involved between five and fifteen kilograms of cocaine ; (2) a two-

level enhancement applies pursuant to § 2D1.1(b)(1), because Gomez had provided a firearm to a

co-conspirator to protect their drug business; (3) a three-level reduction pursuant to § 3E1.1(a)

and (b) is appropriate, because of Gomez’s acceptance of responsibility. Pursuant to these

calculations, the parties agreed that Gomez’s total offense level is 29. (Id. at 2)

               The parties also stipulated that – “[b]ased upon the information now available to

[the U.S. Attorney’s] Office (including representations by the defense)” – Gomez has 10

criminal history points, placing him in Criminal History Category V. (Id.) The parties further

agreed that at offense level 29 and Criminal History Category V, Gomez’s Guidelines range is

140 to 175 months’ imprisonment, with a mandatory minimum term of 120 months’

imprisonment. (Id. at 3)

               The parties agreed that neither a downward nor an upward departure from the

Stipulated Guidelines Range would be warranted, but that either side could seek a sentence

outside of the Guidelines Range pursuant to 18 U.S.C. § 3553(a). (Id. at 3-4)

       B.      Rule 11 Proceeding

               On October 11, 2016, Gomez pleaded guilty pursuant to the plea agreement

before Magistrate Judge Gorenstein. Pursuant to Fed. R. Cr. P. 11, Judge Gorenstein properly

advised Gomez of the nature of the charge against him, his rights and the consequences of



                                                  2
pleading guilty – including the penalties he faced – and the key provisions of the plea agreement.

(No. 15 Cr. 348, Plea Tr. (Dkt. No. 106) at 4-9) Gomez acknowledged that he had discussed the

charges and his intention to plead guilty with his court-appointed attorney, Michael Sporn, and

that he was satisfied with Sporn’s representation of him. (Id. at 4).

               Gomez also assured Judge Gorenstein that his guilty plea was not influenced by

any direct or indirect “force or threats,” that he had reviewed all of the terms and conditions of

the plea agreement with Sporn prior to signing it, and that his “plea [was] voluntary, that is,

made of [his] own free will.” (Id. at 7-9). Judge Gorenstein also confirmed with Gomez that he

understood that the “sentencing judge [would] not be bound by the calculation in the [plea

agreement],” but would instead have discretion to consider many factors, including the stipulated

Guidelines range, in determining Gomez’s sentence. (Id. at 8-9).

               Finally, Gomez was asked to describe, in his own words, the conduct that made

him guilty of the charge in the Indictment. (Id. at 10) Gomez stated that he “agreed with others

to get a vehicle SUV that had a hidden compartment for the purpose of having another person

transport cocaine in [the] hidden compartment from the south to the New York/New Jersey area

where it [would] have been distributed.” (Id. at 11) Gomez further stated that he understood that

five kilograms of cocaine would be transported in the hidden compartment. (Id.)

II.    SENTENCING

       A.      Presentence Investigation and Report

               The Probation Office issued a Presentence Investigation Report (“PSR”) on

December 29, 2016. (No. 15 Cr. 348, PSR (Dkt. No. 136)) In determining the offense level, the

Probation Office employed the same calculations set forth in the parties’ plea agreement, and

arrived at the same total offense level of 29. (Id. at 10)



                                                  3
       B.     Gomez Post-Plea Disputes With Counsel

              On February 28, 2017, Gomez’s counsel – Michael Sporn – submitted a letter

informing the Court that Gomez was requesting that new counsel be appointed to represent him.

(No. 15 Cr. 348 (Dkt. No. 144) At a March 1, 2017 conference, this Court asked Gomez to

explain why he wanted Sporn replaced, noting that it was unusual for a defendant to seek a

change of counsel between a guilty plea and sentencing. (No. 15 Cr. 348, March 1, 2017 Conf.

Tr. (Dkt. No. 153) at 2) The following dialogue ensued:

       THE DEFENDANT: I got issues regarding my sentencing arguments. They are relevant
       to my culpability as well as to 3553(a) factors.

       THE COURT: So you have issues with what?

       THE DEFENDANT: My sentencing. Regarding my sentencing. I have some issues
       with him.

       THE COURT: You disagree with him as to the arguments that should be made –

       THE DEFENDANT: Yes.

       THE COURT: – in your favor at sentencing? Is that what you’re saying?

       THE DEFENDANT: Yes.

       THE COURT: Without telling me the details of it, have you told Mr. Sporn what your
       concerns are?

       THE DEFENDANT: Yes.

       THE COURT: And you feel that he hasn’t been responsive to those concerns?

       THE DEFENDANT: I feel me and him don’t have the same understanding. It’s like a
       conflict, and it can’t be resolved.

       THE COURT: Do you agree with that, Mr. Sporn?

       MR. SPORN: Well, let me say this, Judge. I think we have a different approach on what
       ought to be emphasized at the sentencing proceeding, and he’s raises some points that he
       would like me to address. They are part of the mix, but we have differing perspectives
       about the significance of those points I suppose in the larger scheme of things.

                                               4
(Id. at 2-3)
               The Court then noted that while Mr. Sporn had made “an entirely professional

presentation in support of the request for the minimum possible sentence here, which is ten

years,” “Mr. Gomez is facing a very serious situation . . . a guidelines range of 140 to 175

months.” Given this context, it was “important to [the Court] that Mr. Gomez feels that he has

an advocate with whom he’s on the same page and who is presenting the arguments that he feels

would be most effective.” (Id. at 4)

               The Court warned Gomez that if his application to replace Sporn was granted,

“this will be it. There will be no more lawyers. You would be assigned another lawyer under

the Criminal Justice Act, whoever happens to be on duty today . . . and it would be up to you to

build a good relationship with that person, because we can’t, as I’m sure you understand, replace

lawyers willy nilly, particularly in a situation where . . . you have a fine advocate representing

you now, someone who’s extremely experienced, who’s been practicing in this court for decades,

and who knows what he’s doing.” The Court then asked Gomez whether it was still his wish that

Sporn be replaced. Gomez said that it was, and the Court then granted his application. (Id. at 5)

Richard Lind was then appointed to represent Gomez. (No. 15 Cr. 348, March 27, 2017 Def. Ltr.

(Dkt. No. 152) at 1)

               Gomez had disputes with Lind as well, however. In an April 4, 2017 letter, Lind

informed the Court that Gomez “wanted to pursue a course of action which [Lind] had

previously told [Gomez would be] counterproductive, and which he told me he recognized to be

not helpful.” (No. 15 Cr. 348, April 4, 2017 Def. Ltr. (Dkt. No. 155) at 1) Lind requested that

“either additional – or replacement – CJA counsel be appointed to advise Gomez, or that the




                                                  5
matter be referred to a Magistrate Judge so that Gomez may take advantage of unbiased

guidance.” (Id.)

               On April 10, 2017, the Court conducted a hearing concerning Gomez’s disputes

with Lind, his new court-appointed lawyer. (No. 15 Cr. 348, Apr. 10, 2017 Conf. Tr. (Dkt. No.

165)) Lind explained that Gomez told him that he had “disposed of Mr. Sporn” after a post-plea

effort to cooperate with the Government “did not work out to Mr. Gomez’s satisfaction.” (Id. at

5) Gomez further complained to Lind that he learned only after his guilty plea that the actual

amount of cocaine seized “was a couple of grams less than 5 kilos.” (Id. at 6) Lind had

explained to Gomez that – given that he had pled guilty to a conspiracy count – the fact that the

actual amount of cocaine seized was 4.98 kilograms rather than five kilograms was of little

import. (Id.) Gomez nonetheless was pressing Lind to move to withdraw Gomez’s plea – a

course of action that Lind believed would be counterproductive. (Id.)

               The Court responded as follows:

       Let me say that, in my judgment, the plea agreement that was obtained [by Mr. Sporn for]
       Mr. Gomez was highly favorable to him. This was a conspiracy count that he pled guilty
       to. There was discussion that the hidden compartment in the vehicle that, unbeknownst
       to Mr. Gomez, had been provided to the DEA, there was discussion between Mr. Gomez
       and the cooperating witness that the hidden compartment could hold as much as 25 to 30
       kilograms of cocaine.
       ....
       So, rather than the 5 to 15 [kilograms] being an excessive amount, I think, were Mr.
       Gomez to have gone to trial, the amount could have actually been much larger and
       subjected him to a higher sentencing range.
       ....
       So I see this as a highly favorable agreement to him. I understand he’s fixated on
       whether the amount that was seized was actually 5 kilograms or slightly under, but that’s
       irrelevant for purposes of sentencing.
       ....
       The amount that was foreseeable to him was far greater than 5 kilograms of cocaine. The
       intent was to bring up as much as 25 to 30. That’s why they obtained the car with the
       trap.

       So that’s my reaction to what I’ve heard.

                                                 6
(Id. at 7-8)

                The Court went on to rule that it would not appoint a third lawyer to represent

Gomez:

        I’m not going to appoint another lawyer. I was very clear with Mr. Gomez when I
        reluctantly excused Mr. Sporn back in March, that that was a one-time event. Frankly, I
        saw no basis for relieving Mr. Sporn, who is an extremely experienced criminal defense
        lawyer. He’s been practicing in this court for decades.

        So I did it reluctantly, but it was clear to me that, as sometimes develops, there was a
        difference of opinion as to how to proceed. So I was very clear with Mr. Gomez. I
        would do this once, and I did it, and a very experienced [lawyer], actually someone
        similar to Mr. Sporn, was substituted in his place, someone with the same amount of
        experience, decades of practice in this court, Mr. Lind.

        So that’s where we are. So I think the only advice I could offer you, Mr. Lind, is if your
        client insists on presenting arguments that you deem not supported by the law, I suppose
        you could make your arguments on behalf of him, and he can submit whatever
        supplementary argument she wishes to make to me, or he can address me directly, as he
        deems fit.

        I don’t see the virtue in substituting a third lawyer, because I don’t have any reason to
        believe the advice is going to be any different. In fact, I’m quite certain the advice is not
        going to be any different. So it would be futile for me to appoint someone else or even to
        have a third lawyer advise him . . . .

(Id. at 9-10)

        C.      The Sentencing Hearing

                On April 14, 2017, the parties appeared for sentencing. The Court began the

proceedings by questioning Lind and Gomez about whether there were any continuing

difficulties in the attorney-client relationship:

        THE COURT: . . . We were last together on April 10. At that time, I questioned Mr.
        Lind about a communication I had received in which he told me that his client was
        unhappy with his representation.

        Mr. Lind, have there been any further developments on that issue?




                                                    7
       MR. LIND: Nothing really. I think we now have a more positive relationship, Judge. I
       think he understands what your Honor ruled and the entirety of what I tried to express to
       the Court.

       THE COURT: All right. Mr. Gomez, do you have any complaints about Mr. Lind’s
       representation? Are you comfortable going forward with him at this point?

       THE DEFENDANT: Yes.

(No. 15 Cr. 348, Sentencing Tr. (Dkt. No. 167) at 2)

               The Court then addressed the Pre-Sentence Report (“PSR”), ordering corrections

as to certain typographical errors relating to the dates of particular events. The PSR’s factual

statement was otherwise adopted without objection. (Id. at 5)

               The Court then turned to the Guidelines calculations set forth in the PSR, noting

that Gomez’s total offense level was 29, “which yields a guidelines range of 140 to 175 months’

imprisonment.” (Id. at 5-6) Defense counsel did not object to the Guidelines calculation, but

argued in accordance with Defendant’s sentencing brief for a downward variance to the

minimum mandatory sentence of 120 months, based on new revisions to the commentary to

§ 3B1.2 of the Guidelines. (Id. at 6; see also No. 15 Cr. 348, Def. Sentencing Br. (Dkt. No. 152)

at 3; U.S.S.G. § 3B1.2) Counsel argued that the revisions suggested that the lack of proprietary

interest in a particular transaction should be a factor considered in making downward variance.

(No. 15 Cr. 348, Sentencing Tr. (Dkt. No. 167) at 6)

               This Court then discussed the nature and circumstances of Gomez’s offense, as

well as his personal history and characteristics. (Id. at 9) The Court began by noting that “this

was an unusual case in that a DEA informant was approached about providing a vehicle that

contained a secret compartment, commonly known as a trap, and that was the vehicle that was

used to drive down to New Orleans to recover the cocaine.” (Id.) The Court then stated that the

quantities the conspirators discussed – which far exceeded the five kilograms of cocaine that

                                                 8
Gomez was being held responsible for – were relevant to a determination of where in the

applicable range Gomez’s sentence should fall. (Id. at 9-10) The Court noted that Gomez

sought a “vehicle with a trap” from someone who turned out to be a DEA informant in the hope

of “obtain[ing] as much as 50 to 100 kilograms of cocaine to bring back to the New York-New

Jersey area [from New Orleans].” (Id. at 10). The Court reiterated that “the plea agreement in

which the government stipulated to an amount of 5 to 15 kilograms was extremely favorable to

[Gomez].” (Id. at 12) “The evidence that was admitted at the trial of his brother, Sandy Gomez,

demonstrates that Jorge Gomez actually agreed to participate in a conspiracy that involved a

much larger amount of cocaine. . . . [I]t’s clear that Mr. Jorge Gomez was looking for a truck

with a compartment that could hold as much as 25 to 30 kilograms of cocaine.” (Id. at 11-12)

               The Court also highlighted Gomez’s serious criminal record, which included two

theft-related convictions, sexual assault in the second degree, a prior drug trafficking conviction,

and repeated parole violations. (Id. at 13-14) The Court concluded that Gomez was a “danger to

the community given his criminal record and behavior while under court supervision. I believe

that there is a high risk of recidivism here.” (Id. at 14)

               The Court then imposed a within Guidelines sentence of 155 months’

imprisonment and five years of supervised release. (Id. at 15)

III.   GOMEZ’S DIRECT APPEAL

               Lind filed a notice of appeal on Gomez’s behalf. (No. 15 Cr. 348, Notice of

Appeal (Dkt. No. 161)) He later submitted a motion pursuant to Anders v. California, 386 U.S.

738 (1967), however, and the Second Circuit granted the Government’s motion for summary

affirmance. See United States v. Gomez, 751 F. App’x 63, 64 n.1 (2d Cir. 2018).




                                                   9
IV.    GOMEZ’S HABEAS PETITION

               Gomez filed the instant petition on August 17, 2017. (No. 17 Civ. 6190, Mot.

(Dkt. No. 1)) Gomez claims that his lawyer at the plea bargaining stage – Michael Sporn – was

constitutionally ineffective. (Id. at 5) Gomez complains that Sporn advised him to plead guilty

to conspiracy to distribute and possess with intent to distribute five kilograms of cocaine – an

offense with a 10 year mandatory minimum – even though a lab report for the seized cocaine

revealed that only 4.98 kilograms had been seized by the police. (No. 17 Civ. 6190, Pet. Br.

(Dkt. No. 2) at 7-10) Gomez also claims that Sporn did not inform Gomez about the findings of

the lab report and other evidence until after he pleaded guilty. (Id. at 7) Gomez also complains

that Sporn had advised him to “plead guilty . . . or else . . . end up with life.” (No. 17 Civ. 6190,

Pet. Br. (Dkt. No. 2), Ex. A at 1)

               Gomez also argues that he received constitutionally ineffective assistance of

counsel from Richard Lind during the sentencing phase of the proceedings. Gomez argues that

Lind was constitutionally ineffective because he failed to (1) file a notice of appeal (No. 17 Civ.

6190, Mot. (Dkt. No. 1) at 6-7) 2; and (2) “make any objections . . . in regards to the court[’s]

judicial fact finding . . . as to [the] weight of [cocaine involved], and a gun enhancement,” when

the “preponderance of the evidence” did not support either finding. (No. 17 Civ. 6190, Pet. Br.

(Dkt No. 2) at 12) According to Gomez, Lind promised that he would raise both issues at

sentencing, but did not do so. (Id.)




2
  Gomez makes this claim in his petition and supporting affidavit, but not in his memorandum of
law. (No. 17 Civ. 6190, Pet. Br. (Dkt. No. 2) at 19)
                                                 10
V.      DEFENSE COUNSELS’ SUBMISSIONS

                In response to Gomez’s petition, this Court directed Sporn and Lind to submit

affidavits addressing Gomez’s allegations. (No. 15 Cr. 348, Order (Dkt. No. 183))

                In a May 11, 2018 declaration (see No. 15 Cr. 348, Dkt. No. 195, Ex. 1 (Sporn

Decl.)), Sporn states that he never told Gomez that he would receive a life sentence if he did not

plead guilty. Instead, Sporn advised Gomez that “in [Sporn’s] judgment the likely sentence if

convicted after a trial would be substantially greater . . . .” (Id. at ¶ 2) Sporn also states that he

“went through [the evidence] repeatedly and in detail” with Gomez, and that they explicitly

discussed the fact that the lab report showed that slightly less than five kilograms of cocaine had

been seized. (Id. at ¶¶ 3-4) Indeed, Sporn told Gomez that he would use this fact to buttress his

plea negotiations with the Government. (Id. at ¶ 4) Sporn goes on to say that that strategy

proved unsuccessful, because the Government “predictably respond[ed] that the charged

conspiracy was based on other evidence also.” (Id. at ¶ 5) Sporn states that he reported the

Government’s response to Gomez, as well as the Government’s threat to seek additional charges

against Gomez if he rejected the Government’s plea offer. (Id. at ¶¶ 6-7) According to Sporn,

any assertion that Gomez “did not discover that slightly less than 5 kilograms were seized . . .

until after he entered his plea is not accurate.” (Id.)

                In Lind’s May 11, 2018 affirmation (see No. 15 Cr. 348, Dkt. No. 195, Ex. 6

(Lind Affirmation)), he states that Gomez’s assertion that he failed to file a notice of appeal is

“utterly false.” (Id. at ¶ 3) Lind notes that he filed a notice of appeal on April 28, 2017 – three

days after judgment was entered – and that he filed an Anders brief on December 29, 2017. (Id.)




                                                  11
               Lind also denies Gomez’s charge that Lind breached his promise to object at

sentencing to the PSR’s drug weight and weapon enhancement findings. According to Lind, he

and Gomez never discussed objecting to the weapon enhancement. In this regard, Lind notes

that the parties stipulated to the two-level weapon enhancement in the plea agreement. (Id. at

¶ 5)

               As to drug weight, Lind says that he never promised to raise this issue at

sentencing. Lind states that Gomez told him – prior to sentencing – that he wanted to challenge

the PSR’s finding concerning five kilograms of cocaine, and that Lind advised Gomez that –

given the stipulation to five kilograms in the plea agreement and Gomez’s statements during the

Rule 11 allocution admitting to five kilograms – doing so could put in jeopardy Gomez’s three-

level reduction for acceptance of responsibility. (Id. at ¶ 6 and n.1) Gomez nonetheless

“asserted that he wanted to pursue that claim.” (Id. at ¶ 7) Gomez’s insistence on this point led

Lind to send his April 4, 2017 letter to the Court reporting that Gomez “‘wanted to pursue a

course of action which I had previously told him I believed was counterproductive.’” (Id.)

               After the April 10, 2017 court conference – at which the Court had noted that

there was evidence that Gomez had told the cooperating witness that he wanted a vehicle that

could hold much more than five kilograms of cocaine – “Gomez told [Lind] that he did not wish

to pursue the weight issue.” (Id. at ¶ 8)

                                            DISCUSSION

I.     LEGAL STANDARDS

       A.      Standard for Relief Under 28 U.S.C. § 2255

               28 U.S.C. § 2255 provides, in relevant part, that “[a] prisoner in custody under

sentence of a [Federal] court . . . claiming the right to be released upon the ground that the



                                                 12
sentence was imposed in violation of the Constitution or laws of the United States . . . or that the

sentence . . . is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside[,] or correct the sentence.” 28 U.S.C. § 2255(a). “Relief under

section 2255 is available only ‘for constitutional error, lack of jurisdiction, or an error of law or

fact that constitutes a fundamental defect which inherently results in a complete miscarriage of

justice.’” Rosa v. United States, 170 F. Supp. 2d 388, 396 (S.D.N.Y. 2001) (quoting Graziano v.

United States, 83 F.3d 587, 589-90 (2d Cir. 1996).

               When ruling on a Section 2255 motion, the district court need not hold an

evidentiary hearing if “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief . . . .” 28 U.S.C. § 2255(b). “To warrant a hearing, the

movant ‘must set forth specific facts supported by competent evidence, raising detailed and

controverted issues of fact that, if proved at a hearing, would entitle [the movant] to relief.’”

Mann v. United States, No. 15 Cr. 667-4, 2016 WL 5900174, at *7 (S.D.N.Y. Oct. 11, 2016)

(quoting Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir. 2013)). “A court need not,

however, credit factual assertions contradicted by evidence in the record of the underlying

proceeding,” and “‘when the judge who tried the underlying proceedings also presides over a

§ 2255 motion, a full-blown evidentiary hearing may not be necessary.’” Id. (quoting Raysor v.

United States, 647 F.3d 491, 494 (2d Cir. 2011)).

       B.      Ineffective Assistance of Counsel

               Courts analyze ineffective assistance of counsel claims under the framework set

out in Strickland v. United States, 466 U.S. 668 (1984). “In order to prevail on a claim of

ineffective assistance of counsel . . . , a habeas petitioner must satisfy a two-part test.” Mayo v.

Henderson, 13 F.3d 528, 533 (2d Cir. 1994). The petitioner “‘must demonstrate both “that



                                                  13
counsel’s performance was deficient” and “that the deficient performance prejudiced the

defense.”’” Garner v. Lee, 908 F.3d 845, 861 (2d Cir. 2018) (quoting Waiters v. Lee, 857 F.3d

466, 477 (2d Cir. 2017) (quoting Strickland, 466 U.S. at 687))).

                “The performance component of the Strickland test asks whether a ‘counsel’s

representation fell below an objective standard of reasonableness.’” Kovacs v. United States,

744 F.3d 44, 50 (2d Cir. 2014) (quoting Strickland, 466 U.S. at 688). “A defense counsel’s

performance is unreasonable when it is so deficient that it falls outside the ‘wide range of

professionally competent assistance.’” Id. (quoting Strickland, 466 U.S. at 690). “When

assessing counsel’s performance, a court ‘must judge his conduct on the basis of the facts of the

particular case, “viewed as of the time of the counsel’s conduct,” and may not use hindsight to

second-guess his strategy choices.’” Muniz v. United States, 360 F. Supp. 2d 574, 578

(S.D.N.Y. 2005) (quoting Mayo, 13 F.3d at 533 (quoting Strickland, 466 U.S. at 690)); see also

Parisi v. United States, 529 F.3d 134, 141 (2d Cir. 2008) (warning of the risk that “in the

illuminating light of hindsight, [courts] might look back and project ex post knowledge of

consequences on the attorney’s ex ante selection of one path among the many available to him”).

Accordingly, courts “‘indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.’” Parisi, 529 F.3d at 141 (quoting Strickland, 466

U.S. at 689).

                To establish prejudice under the second Strickland prong, a defendant “must

demonstrate ‘that there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.’” Garner, 908 F.3d at 861-62 (quoting

Strickland, 466 U.S. at 694)).



                                                 14
II.    ANALYSIS

       A.      Michael Sporn Was Not Constitutionally Ineffective

               Gomez claims that Michael Sporn was constitutionally ineffective in advising

Gomez to plead guilty to an offense with a ten-year mandatory minimum because Sporn did not

review or provide to Gomez a lab report that showed that the actual amount of cocaine seized by

the police was less than five kilograms. (No. 17 Civ. 6190, Pet. Br. (Dkt. No. 2), Ex. A at 1-2)

Gomez also claims that Sporn was ineffective in advising Gomez that not pleading guilty would

result in Gomez receiving a life sentence, thereby causing Gomez’s guilty plea to be not knowing

and voluntary. (Id. at 1)

               As an initial matter, this Court does not credit Gomez’s implausible claims, given

Sporn’s declaration. (No. 15 Cr. 348, Dkt. No. 195, Ex. 1 (Sporn Decl.) at ¶ 2) But more

importantly, Sporn’s recommendation that Gomez plead guilty does not fall below an objective

standard of reasonableness under the first prong of Strickland. As an initial matter, and as both

Sporn and Lind explained to Gomez, the Indictment charged Gomez with conspiracy, and thus

the amount of drugs actually seized was not dispositive. The fact that the lab report showed 4.98

kilograms rather than five kilograms of cocaine was not material, because there was ample

evidence – included tape-recorded evidence – that Gomez had discussed transporting from New

Orleans to the New York area much larger quantities of cocaine – 25 to 30 kilograms. (No. 15

Cr. 348, Dkt. No. 195, Ex. 1 (Sporn Decl.) at ¶ 5) Indeed, as this Court observed prior to and at

sentencing, the plea agreement negotiated by Sporn was “highly favorable” to Gomez, given the

evidence that he had conspired to transport much larger quantities of cocaine. (No. 15 Cr. 348,

Apr. 10, 2017 Conf. Tr. (Dkt. No. 165) at 7-8; Sentencing Tr. (Dkt. No. 167) at 12)




                                                15
               Sporn also notes that the Government had warned that – if Gomez rejected the

Government’s plea offer – the Government would obtain a superseding indictment that would

add “a § 924(c) count and perhaps . . . a count charging distribution of heroin.” (No. 15 Cr. 348,

Dkt. No. 195, Ex. 1 (Sporn Decl.) at ¶ 7) The evidence before the Court indicates that these

warnings were not empty threats, and that Gomez risked a much longer sentence if he rejected

the Government’s plea offer.

               A court “may not use hindsight to second-guess [counsel’s] strategy choices,”

Muniz, 360 F. Supp. 2d at 578 (citations omitted), but here – even in the exercise of hindsight –

there is no basis to question Sporn’s strategy. His conduct falls well within “the wide range of

reasonable professional assistance.” Parisi, 529 F.3d at 141.

               Gomez also has not demonstrated that he was prejudiced by ineffective assistance

under the second prong of Strickland. Gomez must demonstrate that there is a reasonable

probability that, but for Sporn’s alleged unprofessional errors, he would have been sentenced to

less than 155 months in prison. There is no basis to reach such a conclusion here. During

Gomez’s sentencing, this Court acknowledged that the “evidence admitted at the trial of his

brother, Sandy Gomez, demonstrates that Gomez actually agreed to participate in a conspiracy

that involved a much larger amount of cocaine.” (No. 15 Cr. 348, Sentencing Tr. (Dkt. No. 167)

at 11-12) This Court relied on this evidence in determining where within the stipulated

Guidelines range to sentence Gomez, and also cited Gomez’s extensive and serious criminal

record, and his record of repeated parole violations. (Id. at 15). In sum, Gomez has not shown

that the result would have been different absent the alleged ineffective assistance.

               Gomez also complains that Sporn told him to plead guilty or he would “end up

with life.” (No. 17 Civ. 6190, Pet. Br. (Dkt No. 2), Ex. A at 1) Gomez appears to argue that his



                                                16
plea was not knowing and voluntary because Sporn had informed him that he would receive a

life sentence if he did not plead guilty. In his declaration, Sporn states that he merely informed

Gomez of the “mandatory minimums and the maximums allowed by statute”; did not tell him

what the sentence would be; but did inform Gomez of the Government’s threat to bring

additional charges. (No. 15 Cr. 348, Dkt. No. 195, Ex. 1 (Sporn Decl.) at ¶¶ 2, 7) Moreover,

during the plea hearing, Gomez told Judge Gorenstein that his guilty plea and entry into the plea

agreement was not influenced by “any force or threats.” (No. 15 Cr. 348, Plea Tr. (Dkt. No. 106)

at 7) Given Sporn’s declaration, and given that the “[s]olemn declarations in open court” –

including “the representations of the defendant . . . at a [plea] hearing” – “carry a strong

presumption of verity,” Gomez’s claim that he pled guilty only because of a concern that he

would otherwise receive a life sentence is not persuasive. Blackledge v. Allison, 431 U.S. 63,

73-74 (1977); see also United States v. Doe, 537 F.3d 204, 213 (2d Cir. 2008) (“[S]tatements at a

plea allocution carry a strong presumption of veracity . . . .”)

               To the extent that Gomez’s petition is premised on a claim that Sporn provided

ineffective assistance of counsel, the petition will be denied.

       B.      Richard Lind Was Not Constitutionally Ineffective

               Gomez claims that Lind was constitutionally ineffective in that he (1) failed to file

a notice of appeal on Gomez’s behalf (No. 17 Civ. 6190, Mot. (Dkt. No. 1) at 6); and (2)

breached a promise to object to the weapon enhancement and drug weight calculation set forth in

the PSR. (No. 17 Civ. 6190, Pet. Br. (Dkt. No. 2) at 12)

               Gomez’s assertion that Lind failed to file a notice of appeal is plainly contradicted

by the record. Lind filed a notice of appeal for Gomez on April 28, 2017. (No. 15 Cr. 348,




                                                  17
Notice of Appeal (Dkt. No. 161)) That Lind subsequently filed an Anders motion does not

demonstrate that he provided ineffective assistance of counsel.

               Gomez’s allegation that Lind was ineffective in failing to object to the weapon

enhancement and drug weight findings set forth in the PSR does not meet the high bar of

Strickland’s first prong. As an initial matter, Gomez stipulated to the weapon enhancement and

drug weight calculation in his plea agreement. (No. 15 Cr. 348, Dkt. No. 195, Ex. 2 (Plea

Agreement) at 2) During the Rule 11 allocution, Gomez stated that he had read the plea

agreement and that all of the terms and conditions of the plea agreement had been explained to

him by his lawyer. (No. 15 Cr. 348, Plea Tr. (Dkt. No. 106) at 7-8) As the Second Circuit has

recognized, “factual stipulations are bargaining chips in the hands of defendants.” Granik, 386

F.3d at 412. Accordingly, courts have rejected ineffective assistance claims premised on an

attorney’s failure to object to sentencing enhancements where those enhancements were the

subject of stipulations in a plea agreement. See Kapelioujnyi, 779 F. Supp. 2d at 255 (“counsel’s

decision not to object to [sentencing] enhancements may have been a strategic decision

employed to secure the [plea] agreement”).

               Moreover, it is clear that Lind’s failure to object to the weapon enhancement and

drug weight calculation was a reasonable strategic decision. As discussed above, Lind believed

that any challenge to these Guidelines stipulations would put in jeopardy the three-level

reduction Gomez was to receive for acceptance of responsibility. (No. 15 Cr. 348, Dkt. No. 195,

Ex. 6 (Lind Affirmation) at ¶ 6) Lind’s conduct cannot be said to be constitutionally ineffective

under Strickland.




                                                18
                                         CONCLUSION

               For the reasons stated above, Petitioner’s motion to vacate, set aside, or correct

his sentence is denied. The Clerk of Court is directed to mail a copy of this order to Petitioner

and to close this case.

Dated: New York, New York
       December 20, 2019




                                                19
